
	
		I
		111th CONGRESS
		1st Session
		H. R. 3295
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2009
			Mr. Frank of
			 Massachusetts (for himself, Ms. Edwards
			 of Maryland, Mr. Paul,
			 Mr. Cohen,
			 Mr. Scott of Virginia,
			 Mr. Davis of Illinois,
			 Mr. Conyers,
			 Mr. Berman,
			 Ms. Waters,
			 Mr. Serrano,
			 Ms. DeLauro,
			 Mr. Waxman,
			 Mr. Ackerman,
			 Mr. Stark,
			 Mr. Rush, Mr. Honda, Mr.
			 Boucher, Ms. Eshoo,
			 Mr. Massa,
			 Mrs. Capps,
			 Mr. Hastings of Florida,
			 Mr. DeFazio,
			 Mr. Abercrombie,
			 Mr. Fattah,
			 Mr. Grijalva,
			 Mr. McGovern,
			 Ms. Clarke,
			 Ms. Norton,
			 Mr. Filner,
			 Ms. Roybal-Allard,
			 Mr. Kucinich,
			 Ms. Hirono,
			 Ms. Slaughter,
			 Mr. Brady of Pennsylvania,
			 Mr. Lewis of Georgia, and
			 Ms. Lee of California) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To amend the Higher Education Act of 1965 to repeal the
		  provisions prohibiting persons convicted of drug offenses from receiving
		  student financial assistance.
	
	
		1.Short titleThis Act may be cited as the
			 Removing Impediments to Students
			 Education Act of 2009 or the RISE Act of 2009.
		2.Repeal of
			 provisions prohibiting persons convicted of drug offenses from receiving
			 student financial assistance
			(a)RepealSubsection (r) of section 484 of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1091(r)) is repealed.
			(b)Conforming
			 amendmentsSection 485(k) of
			 such Act (20 U.S.C. 1092(k)) is amended to read as follows:
				
					(k)Notice to
				students concerning penalties for drug violationsNot later than 30 days after the date of
				enactment of the RISE Act of 2009, an institution of higher education shall
				provide to each student who lost eligibility for any grant, loan, or work-study
				assistance under this title as a result of the penalties listed under 484(r)(1)
				as in effect before the date of enactment of such Act, and who has not regained
				eligibility for such assistance before such date of enactment, a separate,
				clear, and conspicuous written notice that notifies the student of the repeal
				of section 484(r) and advises the student that the student has regained
				eligibility for such assistance as of such date of
				enactment.
					.
			
